Citation Nr: 9915523	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-49 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether the December 1971 rating decision was clearly and 
unmistakably erroneous in reducing the 100 percent rating for 
the veteran's neurotic depressive reaction to 70 percent 
disabling.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1945.  He died in July 1991; the appellant is his surviving 
spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in July 1994 that denied DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and also denied entitlement to 
accrued benefits.  

By a decision in June 1995, the Board denied service 
connection for the cause of the veteran's death.  A rating 
decision in May 1996 concluded that the December 1971 rating 
decision was not clearly and unmistakably erroneous (CUE) in 
reducing the rating for the veteran's service-connected 
psychiatric disability to 70 percent disabling.  

In May 1998, the Board issued a decision that concluded that 
the December 1971 rating decision that reduced the 
100 percent rating for the veteran's neurotic depressive 
reaction to 70 percent disabling was not clearly and 
unmistakably erroneous.  The Board's decision also denied an 
increased rating for neurotic depressive reaction for accrued 
purposes and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals) (Court).  
Pursuant to a Joint Motion for Remand and to Stay Further 
Proceedings, by an Order issued in November 1998, the Court 
vacated and remanded the Board's May 1998 decision as to the 
CUE and DIC claims and dismissed the claim for accrued 
benefits.  The Court remanded the CUE issue for the Board to 
discuss certain allegations by the appellant.  The Joint 
Motion also noted that 

the Board incorrectly concluded that the 
RO followed the correct procedure for the 
reduction as set forth in 38 C.F.R. 
§ 3.105(e), effect at that time.  
Although the record contains a December 
1971 rating decision, indicating a 
reduction in the veteran's service-
connected disability evaluation, there is 
no evidence that the veteran was notified 
of this decision.  Therefore, a remand is 
required to address whether the failure 
to notify the veteran of the reduction 
constituted CUE.  

Inasmuch as the appellant's appeal regarding an increased 
rating for accrued purposes was dismissed by the Court, the 
Board's May 1998 denial of that claim is final; that issue is 
no longer before the Board.  

To the extent that comments by the appellant's representative 
in April 1996 might constitute an application to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, that issue has not been adjudicated and so 
is referred to the RO for appropriate consideration.  


REMAND

The appellant has claimed entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  That law provides that DIC 
may be paid as if the cause of death were service connected, 
where the veteran has died under the following conditions, 
inter alia:  

[N]ot as the result of the veteran's 
own willful misconduct, and [where he 
or she] was in receipt of or entitled 
to receive (or but for the receipt of 
retired or retirement pay was entitled 
to receive) compensation at the time of 
death for a service-connected 
disability that ... 

 (1) was continuously rated totally 
disabling for a period of 10 or more 
years immediately preceding death ... 

The implementing regulation, 38 C.F.R. § 3.22, describes 
§ 1318 DIC entitlement as attaching where 

[t]he veteran was in receipt of or for 
any reason (including receipt of 
military retired or retirement pay or 
correction of a rating after the 
veteran's death based on clear and 
unmistakable error) was not in receipt 
of but would have been entitled to 
receive compensation at the time of 
death for a service-connected 
disablement that ... 

 (i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 
10 or more years immediately preceding 
death . . . .

Recent decisions of the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) have held that 

a CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor 
is given the right to attempt to 
demonstrate that the veteran 
hypothetically would have been entitled 
to receive a different decision on a 
service-connection-related issue ... 
based on evidence in the veteran's 
claims file or VA custody prior to the 
veteran's death and the law then or 
subsequently made retroactively 
applicable.  

Green v. Brown, 10 Vet. App. 111, 118 (1997); see also 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 
11 Vet. App. 307 (1998); Hix v. West, 12 Vet. App. 138 
(1999); Weaver v. West, No. 96-667 (U.S. Vet. App. Feb. 25, 
1999).  

Thus, the Court has held that the law and the regulation 
require that, in addition to determining possible entitlement 
based on CUE in a prior decision, an analysis of the evidence 
must be undertaken to determine whether the veteran 
hypothetically would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  

Review of the record in this case shows that VA treatment 
records dated since 1990 have been obtained that reflect the 
veteran's treatment for a number of disorders.  However, the 
appellant has indicated (at her September 1992 personal 
hearing, in conjunction with her claim for service connection 
for the cause of the veteran's death, and subsequently) that 
the veteran had received ongoing treatment, including 
medication, at VA facilities (specifically, the Roxbury and 
Brockton VA Medical Centers) for his service-connected 
psychiatric disorder over the years.  It is the well 
established jurisprudence of the Court (including as set 
forth in Green, supra) that pertinent VA treatment records 
are deemed to be constructively of record.  Therefore, 
because it appears that unobtained records of pertinent VA 
treatment may be available, those records must be requested.  

Moreover, although the May 1996 statement of the case 
concerning the issues relating to accrued benefits and DIC 
under § 1318 states that, "[the] evidence does not establish 
that a total disability rating was warranted prior to the 
veteran's death," that statement appears to have been made 
solely in the context of whether the 1971 rating reduction 
was CUE and, nevertheless, was not based on a review of all 
of the pertinent available medical evidence prior to his 
death.  Accordingly, the record does not reflect that the RO 
has properly considered the question of whether the veteran 
might have been entitled to a 100 percent rating during the 
10 years prior to his death, either on a schedular basis or 
on the basis of individual unemployability due to service-
connected disability.  Accordingly, the RO should be given an 
opportunity to do so prior to final appellate consideration 
of the case.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
appellant furnish a list of all VA 
facilities where the veteran was treated 
for his service-connected psychiatric 
disability during the 15 years prior to 
his death, including the approximate 
dates of treatment at each facility.  The 
RO should then request copies of the 
records of the veteran's treatment at all 
VA facilities identified by the appellant 
which are not already of record, in 
particular from the Roxbury and Brockton 
VAMCs.  All records so obtained should be 
associated with the claims folder.  

2.  Upon completion of the requested 
development of the record, the RO should 
again consider the appellant's claims, to 
include determining whether the December 
1971 rating decision that reduced the 
rating for the service-connected 
psychiatric disability to 70 percent 
disabling was CUE (with review of whether 
the December 1971 decision properly 
considered the provisions of 38 C.F.R. 
§§ 3.343 and 3.344, as then in effect) 
and whether the veteran might 
hypothetically have been entitled to a 
100 percent rating, either on a schedular 
basis or on the basis of being 
individually unemployable due to his 
service-connected disability, during the 
10 years prior to his death.  If any 
action taken remains adverse to the 
appellant, she and her accredited 
representative should be provided with a 
supplemental statement of the case 
describing all the evidence and the 
pertinent law and regulations, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



